DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 10 Dec 2021.

Amendments Received
Amendments to the claims were received and entered on 8 Mar 2022.

Status of the Claims
Canceled: 3, 6 and 11
Examined herein: 1, 2, 4, 5, 7–10 and 12–22

Withdrawn Rejections
The rejection of claims 1, 2, 4–9, 16 and 17 under 35 USC § 103 over Miller and Mittleman is hereby withdrawn in view of Applicant's amendments; neither of these references teaches "estimating the length of the cycle and the number of repeat motif copies based at least in part on a distribution of the number of times through the cycle that each of the two or more of the plurality of overlapping sequence reads has".  Consequently, all other rejections under § 103 are also withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 5, 7–10 and 12–22 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
This rejection is maintained from the previous Office action. Minor revisions have been made to the rationale to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "characterization of biological sequences, for example, tandem repeats" (specification, p. 1, ll. 14–15).
Mathematical concepts recited in the claims include "compiling the extracted short fixed length source sub-sequences to determine a frequency of each …"; "using overlaps between the short fixed length source sub-sequences to find a chain of overlaps …" because "the chain of sub-sequence overlaps may take the form of a de Bruijn graph" (specification, p. 20, l. 22), and a de Bruijn graph is a mathematical concept; "determining that the chain of overlaps comprises a cycle"; "determine a length of the cycle using lengths of the determined one or more spanning sequences"; and "determine a number of repeat motif copies within each of the determined one or more spanning sequences"; "estimating the length of the cycle and the number of repeat motif copies based at least in part on a 
Steps of evaluating, analyzing or organizing information recited in the claims include "receiving source biological sequence data comprising a collection of source biological sequences …"; "extracting short fixed length source sub-sequences from the collection of source biological sequences"; "determining that there are one or more spanning sequences that span the cycle"; "determining that there are no spanning sequences that span the cycle"; "identifying the biological signature for the sample"; "analyzing the source biological sequences … to find one or more spanning sequences that span the cycle".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claims 1 and 10 recite additional elements that are not abstract ideas: "the method is performed utilizing at least one processing device comprising a processor coupled to a memory".  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
Claim 1 also recites the non-abstract element of "presenting the identified biological signature to at least one of a system and a user device".  Presenting or outputting the results of the claimed abstract idea is quintessential insignificant extrasolution activity, which does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).

Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
As explained above, the generic step of presenting results constitutes insignificant extrasolution activity, and when considered individually, is insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data).  See MPEP 2106.05(a) and 2106.05(h).


Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 8 Mar 2022, Applicant asserts that "the claims are integrated into practical applications by virtue of both improvements to the functioning of a computer and improvements to the technology of biological sequencing" (p. 8).
"Enabl[ing] DNA sequence data to be collected cheaply and at an unprecedented scale, without the need to select and target specific sequence regions" (Reply, p. 9; quoting specification, pp. 5–6) is not an improvement to computer technology.  Rather, the invention merely invokes computers as a tool to perform the abstract idea, which does not integrate the abstract idea into a practical application.
Additionally, while Applicant asserts that "there are no NGS based methods that reliably derive typing information such as repeat motif numbers, amplicon lengths and each locus of interest" (Reply, p. 9), these allegations are unsupported by any evidence.  Various prior art references of record contradict Applicant's allegations, showing that while tandem repeats pose challenges to sequence assembly, many techniques exist for solving these challenges (e.g. Gymrek, et al. Genome Research 2012; Miller, et al. Genomics 2010; Mittelman, et al. US 2014/0114582; Treangen, et al. Nature Reviews Genetics 2012).  Hence, the claimed invention does not represent an improvement to sequencing technology.  Additionally, even if the claimed invention were an improved procedure for identifying and characterizing sequence repeats, this would be an improvement to sequence data processing (an abstract idea), not sequencing technology itself.
The arguments are therefore unpersuasive, so the rejection is maintained.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4, 5, 7–10 and 12–22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "estimating the length of the cycle and the number of repeat motif copies based at least in part on a distribution of the number of times through the cycle that each of two or more of the plurality of overlapping sequence reads has".  Claim 10 recites an analogous limitation.
Regarding "a distribution of the number of times through the cycle", the specification discusses "the distribution of the number of times through a cycle each spanning read passes is defined" (p. 12, ll. 1–2).  In the originally-filed disclosure, this distribution is calculated from spanning reads.  In the claim, the distribution is calculated "responsive to determining that there are no spanning sequences that span the cycle"; i.e. it is calculated from reads that overlap, but do not span the cycle.  The originally-filed disclosure does not provide adequate support for the claimed step of calculating "a distribution of the number of times through the cycle that each of two or more of the plurality of overlapping sequence reads has".



The specification fails to enable the claims (or the full scope of the claims) if a person of ordinary skill in the art would be faced with an undue burden of experimentation when trying to implement the invention based on the disclosure.  In re Wands (858 F.2d 731 at 737, 8 USPQ2d 1400 at 1404 (Fed. Cir. 1988)) sets forth a non-exclusive list of factors by which this burden of experimentation may be judged to be due or undue; factors that are germane to the instant case include the nature of the invention.
Claim 1 recites "estimating the length of the cycle and the number of repeat motif copies based at least in part on a distribution of the number of times through the cycle that each of two or more of the plurality of overlapping sequence reads has".  Claim 10 recites a similar limitation.
By definition, the "overlapping sequence reads" do not span the cycle.  The "the number of times through the cycle that each of two or more of the plurality of overlapping sequence reads has" is less than the full length of the repeat.  Hence, "a distribution of the number of times through the cycle that each of two or more of the plurality of overlapping sequence reads has" is right-truncated.  The true "the length of the cycle and the number of repeat motif copies" cannot be estimated from this distribution because "the [true] length of the cycle and the [true] number of repeat motif copies" are outside the range of the sample distribution.  No amount of experimentation can overcome this deficiency; it is mathematically impossible to perform this step as claimed.  The disclosure therefore does not enable one of ordinary skill in the art to use the invention as claimed.


Conclusion
No claim is allowable.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631